Exhibit 10.2

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR
CHARLES A. RUDINSKY

 

This Agreement (the “Agreement”) is entered into effective December 31, 2009
between Global GP LLC, on behalf of Global Partners LP (the “Company”), and
Charles A. Rudinsky (the “Executive”) for the purpose of establishing a
Supplemental Executive Retirement Plan providing the Executive with supplemental
retirement benefits.

 

WHEREAS, the Executive presently serves as Executive Vice-President, Treasurer,
and Chief Accounting Officer of the Company; and

 

WHEREAS, the Executive is a participant in the Global Partners LP Pension Plan
(the “Plan”), but is not eligible to receive under the Plan an increase in
pension benefits that will be provided to certain similarly situated
participants in the Plan based on the lump sum value of their accrued benefits
under the Plan as of December 31, 2009, in connection with the freezing of
benefits under the Plan; and

 

WHEREAS, in consideration of past and future services performed by the
Executive, and in recognition of the Executive’s inability to receive an
increase in pension benefits in connection with the freezing of benefits under
the Plan, the Company wishes to provide the Executive with a supplemental
retirement benefit, payable in the amounts and on the terms and conditions set
forth herein;

 

NOW THEREFORE, in consideration of the mutual promises made herein, the
Executive and the Company hereby agree as follows:

 


1.             SUPPLEMENTAL RETIREMENT BENEFIT.  THE COMPANY AGREES TO PAY TO
THE EXECUTIVE A SUPPLEMENTAL RETIREMENT BENEFIT (THE “SERP BENEFIT”) ON THE
FOLLOWING TERMS AND CONDITIONS.


 


(A)           AMOUNT.  THE AMOUNT OF THE SERP BENEFIT, EXPRESSED AS A SINGLE
LUMP SUM PAYMENT, SHALL BE TWO HUNDRED SEVENTY-SEVEN THOUSAND THREE HUNDRED
EIGHTEEN DOLLARS ($277,318.00).


 


(B)           VESTING.  THE EXECUTIVE SHALL ACQUIRE A FULLY VESTED AND
NONFORFEITABLE INTEREST IN THE SERP BENEFIT ONLY TO THE EXTENT THE EXECUTIVE IS
CONTINUOUSLY EMPLOYED WITH THE COMPANY FROM DECEMBER 31, 2009 THROUGH THE
VESTING DATES SET FORTH BELOW:


 

Vesting Date

 

Portion Vested

 

 

 

 

 

December 31, 2010

 

20

%

December 31, 2011

 

40

%

July 19, 2012

 

100

%

 

Notwithstanding the foregoing, the Executive shall also acquire a vested and
nonforfeitable interest in the full amount of the SERP Benefit if the Executive
dies or becomes Disabled after

 

--------------------------------------------------------------------------------


 

December 31, 2009 while employed with the Company, or on the effective date of a
Change in Control of the Company if the Executive is then employed with the
Company, or on the effective date of any amendment to the Plan causing all
accrued benefits under the Plan to become fully vested and nonforfeitable.

 


(C)           TIME AND FORM OF PAYMENT.  EXCEPT AS OTHERWISE PROVIDED IN
SECTIONS 1(D) AND 1(E) BELOW, OR PURSUANT TO A CHANGE IN PAYMENT ELECTION MADE
UNDER SECTION 1(F) BELOW, THE COMPANY SHALL PAY TO THE EXECUTIVE THE AMOUNT OF
THE VESTED SERP BENEFIT AT THE TIME AND IN THE FORM ELECTED BY THE EXECUTIVE NOT
LATER THAN DECEMBER 31, 2009 ON EXHIBIT A, WHICH IS HEREBY INCORPORATED INTO
THIS AGREEMENT.  IF THE EXECUTIVE ELECTS A FORM OF PAYMENT OTHER THAN A LUMP
SUM, THE VESTED SERP BENEFIT WILL BE CONVERTED TO SUCH OTHER FORM AT THE TIME
ELECTED FOR COMMENCEMENT OF PAYMENTS USING THE ACTUARIAL ASSUMPTIONS IN EFFECT
AT THAT TIME UNDER THE PLAN.  THE COMPANY SHALL WITHHOLD FROM SUCH PAYMENT OR
PAYMENTS SUCH AMOUNTS AS IT DETERMINES TO BE REQUIRED UNDER APPLICABLE LAW.


 


(D)           DEATH BENEFIT.  IF THE EXECUTIVE DIES PRIOR TO HAVING COMMENCED OR
RECEIVED PAYMENT OF THE VESTED SERP BENEFIT, THE COMPANY SHALL PAY TO HIS
BENEFICIARY (AS DEFINED IN SECTION 2 BELOW) WITHIN SIXTY (60) DAYS FOLLOWING THE
EXECUTIVE’S DATE OF DEATH A SINGLE LUMP-SUM PAYMENT IN AN AMOUNT EQUAL TO THE
VESTED SERP BENEFIT.


 


(E)           DISABILITY.  IF THE EXECUTIVE BECOMES DISABLED PRIOR TO HAVING
COMMENCED OR RECEIVED PAYMENT OF THE VESTED SERP BENEFIT, THE COMPANY SHALL PAY
TO THE EXECUTIVE WITHIN SIXTY (60) DAYS FOLLOWING THE DATE THE EXECUTIVE BECOMES
DISABLED A SINGLE LUMP-SUM PAYMENT IN AN AMOUNT EQUAL TO THE VESTED SERP
BENEFIT.


 


(F)            CHANGE OF CONTROL.  IF THERE IS A CHANGE IN CONTROL (AS DEFINED
IN SECTION 2 BELOW) PRIOR TO THE EXECUTIVE HAVING COMMENCED OR RECEIVED PAYMENT
OF THE VESTED SERP BENEFIT, THE COMPANY SHALL (SUBJECT TO SECTION 1(G) BELOW)
PAY TO THE EXECUTIVE WITHIN SIXTY (60) DAYS FOLLOWING THE EFFECTIVE DATE OF THE
CHANGE IN CONTROL A SINGLE LUMP-SUM PAYMENT IN AN AMOUNT EQUAL TO THE VESTED
SERP BENEFIT.


 


(G)           CHANGE IN PAYMENT ELECTION.  THE EXECUTIVE MAY CHANGE HIS ELECTION
AS TO TIME AND FORM OF PAYMENT BY WRITTEN NOTICE TO THE COMPANY, PROVIDED THAT
(I) SUCH CHANGE IN ELECTION IS MADE IRREVOCABLY NOT LATER THAN TWELVE (12)
MONTHS IN ADVANCE OF THE PAYMENT DATE ORIGINALLY ELECTED AND DOES NOT TAKE
EFFECT UNTIL AT LEAST TWELVE (12) MONTHS AFTER SUCH CHANGE IN ELECTION IS MADE,
AND (II) DESIGNATES A NEW PAYMENT DATE THAT IS NOT EARLIER THAN FIVE (5) YEARS
AFTER THE PAYMENT DATE ORIGINALLY ELECTED.  A CHANGE IN PAYMENT ELECTION MADE
UNDER THIS SECTION 1(G) WILL NOT AFFECT THE TIME OF ANY PAYMENT TO BE MADE UNDER
SECTION 1(D) OR 1(E) FOLLOWING THE EXECUTIVE’S DEATH OR DISABILITY, BUT WILL
RESULT IN DELAYING ANY PAYMENT THAT WOULD OTHERWISE BE MADE AS PROVIDED IN
SECTION 1(F) FOLLOWING A CHANGE IN CONTROL UNTIL THE NEW PAYMENT DATE ELECTED
UNDER THIS SECTION 1(G).


 


2.             DEFINITIONS. FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING
DEFINITIONS APPLY:


 


(A)           “AFFILIATES” MEANS ALL PERSONS DIRECTLY OR INDIRECTLY CONTROLLING,
CONTROLLED BY OR UNDER COMMON CONTROL WITH THE COMPANY, WHERE CONTROL SHALL BE
DETERMINED BY A MAJORITY OF VOTING POWER ONLY.


 

--------------------------------------------------------------------------------


 


(B)           “BENEFICIARY” MEANS THE PERSON OR PERSONS DESIGNATED BY THE
EXECUTIVE IN WRITING TO RECEIVE THE PAYMENT OF THE VESTED SERP BENEFIT IN THE
EVENT OF THE EXECUTIVE’S DEATH. THE FORM OF BENEFICIARY DESIGNATION IS ATTACHED
TO THIS AGREEMENT AS EXHIBIT B.  ANY BENEFICIARY DESIGNATION SHALL BE EFFECTIVE
ONLY UPON ACTUAL RECEIPT BY THE COMPANY OF SUCH FORM. IF NO SPECIFIC BENEFICIARY
HAS BEEN DESIGNATED OR ALL DESIGNATED BENEFICIARIES PREDECEASE THE EXECUTIVE,
THE BENEFICIARY SHALL BE THE EXECUTIVE’S ESTATE.


 


(C)           A “CHANGE IN CONTROL” SHALL OCCUR ON THE DATE THAT ANY ONE PERSON
OR GROUP (OTHER THAN ALFRED SLIFKA, RICHARD SLIFKA OR ERIC SLIFKA, OR THEIR
RESPECTIVE FAMILY MEMBERS OR ENTITIES THEY CONTROL, INDIVIDUALLY OR IN THE
AGGREGATE, DIRECTLY OR INDIRECTLY (COLLECTIVELY REFERRED TO HEREINAFTER AS THE
“SLIFKAS”)) ACQUIRES OWNERSHIP OF THE EQUITY INTERESTS OF THE COMPANY THAT,
TOGETHER WITH THE EQUITY INTERESTS OF THE COMPANY ALREADY HELD BY SUCH PERSON OR
GROUP, CONSTITUTES MORE THAN 50% OF THE TOTAL VOTING POWER OF THE EQUITY
INTERESTS OF THE COMPANY; PROVIDED, HOWEVER, IF ANY ONE PERSON OR GROUP IS
CONSIDERED TO OWN MORE THAN 50% OF THE TOTAL VOTING POWER OF THE EQUITY
INTERESTS IN THE COMPANY, THE ACQUISITION OF ADDITIONAL EQUITY INTERESTS BY THE
SAME PERSON OR GROUP SHALL NOT BE DEEMED TO BE A CHANGE IN CONTROL.  THE
DEFINITION OF “CHANGE IN CONTROL” SHALL BE INTERPRETED TO COMPLY WITH SECTION
409A, TO THE EXTENT APPLICABLE; PROVIDED, HOWEVER, AN INTERPRETATION IN
COMPLIANCE WITH SECTION 409A SHALL NOT EXPAND THE DEFINITION OF CHANGE IN
CONTROL IN ANY WAY OR CAUSE AN ACQUISITION BY THE SLIFKAS TO RESULT IN A CHANGE
IN CONTROL.


 


(D)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND
RELATED INTERPRETIVE GUIDANCE, REGULATIONS AND RULINGS.


 


(E)           “DISABLED” AND “DISABILITY” MEAN THAT THE EXECUTIVE IS UNABLE TO
ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN
DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12
MONTHS, OR THE EXECUTIVE IS, BY REASON OF SUCH AN IMPAIRMENT, RECEIVING INCOME
REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN THREE MONTHS UNDER AN
ACCIDENT AND HEALTH PLAN COVERING EMPLOYEES OF THE COMPANY.


 


(F)            “PERSON” MEANS AN INDIVIDUAL, A CORPORATION, A LIMITED LIABILITY
COMPANY, AN ASSOCIATION, A PARTNERSHIP, AN ESTATE, A TRUST OR ANY OTHER ENTITY
OR ORGANIZATION, OTHER THAN THE COMPANY.


 


(G)           “SECTION 409A” MEANS SECTION 409A OF THE CODE AND THE PROVISIONS
OF TREASURY REGULATION SECTION 1.409A AND ANY SUCCESSOR STATUTE OR REGULATION
AND ALL RELATED INTERPRETIVE GUIDANCE.


 


3.             AMENDMENT AND TERMINATION.  THIS AGREEMENT MAY BE AMENDED OR
TERMINATED ONLY WITH THE MUTUAL WRITTEN CONSENT OF THE COMPANY AND THE
EXECUTIVE.  IN THE EVENT OF ANY AMENDMENTS INVOLVING FURTHER DEFERRALS OF THE
SERP BENEFIT, EACH PAYMENT CALLED FOR HEREUNDER SHALL BE TREATED, TO THE EXTENT
PERMISSIBLE UNDER THE CODE, AS A SEPARATE PAYMENT FOR PURPOSES OF SECTION 409A.


 


4.             SECTION 409A; NO GUARANTEE OF ANY TAX CONSEQUENCES.  THE PARTIES
HERETO INTEND THAT THIS AGREEMENT COMPLY WITH THE REQUIREMENTS OF SECTION 409A
AND THIS AGREEMENT SHALL BE INTERPRETED TO COMPLY WITH SECTION 409A.  IF ANY
PROVISION HEREIN RESULTS IN THE IMPOSITION OF AN ADDITIONAL TAX UNDER SECTION
409A, THE EXECUTIVE AND THE COMPANY AGREE THAT SUCH PROVISION


 

--------------------------------------------------------------------------------


 


WILL BE REFORMED, TO THE EXTENT POSSIBLE, TO AVOID IMPOSITION OF ANY SUCH
ADDITIONAL TAX IN THE MANNER THAT THE EXECUTIVE AND THE COMPANY MUTUALLY AGREE
IS APPROPRIATE TO COMPLY WITH SECTION 409A. NOTWITHSTANDING THE FOREGOING, THE
COMPANY MAKES NO GUARANTEE OF ANY TAX CONSEQUENCES UNDER ANY SECTION OF THE CODE
OR STATE TAX LAWS, INCLUDING, WITHOUT LIMITATION, SECTION 409A.


 


5.             DELAY IN PAYMENTS.  NOTWITHSTANDING ANY OTHER PROVISION WITH
RESPECT TO THE TIMING OF PAYMENTS HEREUNDER, IF, AT THE TIME OF THE EXECUTIVE’S
TERMINATION, THE EXECUTIVE IS DEEMED TO BE A “SPECIFIED EMPLOYEE” (WITHIN THE
MEANING OF SECTION 409A) OF THE COMPANY, THEN ONLY TO THE EXTENT NECESSARY TO
COMPLY WITH THE REQUIREMENTS OF SECTION 409A, ANY PAYMENTS TO WHICH THE
EXECUTIVE MAY BECOME ENTITLED HEREUNDER AS A RESULT OF THE EXECUTIVE’S
“SEPARATION FROM SERVICE” AS DEFINED UNDER SECTION 409A WILL BE WITHHELD UNTIL
THE FIRST BUSINESS DAY OF THE SEVENTH MONTH FOLLOWING THE DATE OF TERMINATION,
AT WHICH TIME THE EXECUTIVE SHALL BE PAID AN AGGREGATE AMOUNT EQUAL TO SIX (6)
MONTHS OF PAYMENTS OTHERWISE DUE TO THE EXECUTIVE UNDER THE TERMS OF SECTION 1
ABOVE. AFTER THE FIRST BUSINESS DAY OF THE SEVENTH MONTH FOLLOWING THE DATE OF
TERMINATION AND CONTINUING EACH MONTH THEREAFTER, THE EXECUTIVE SHALL BE PAID
THE REGULAR PAYMENTS OTHERWISE DUE TO THE EXECUTIVE IN ACCORDANCE WITH THE TERMS
OF SECTION 1 ABOVE


 


6.             UNSECURED PROMISE TO PAY.  THIS PLAN CONSTITUTES AN UNFUNDED AND
NON-QUALIFIED DEFERRED COMPENSATION ARRANGEMENT BETWEEN THE COMPANY AND THE
EXECUTIVE. NEITHER THE EXECUTIVE NOR ANY OTHER PERSON SHALL HAVE ANY INTEREST IN
ANY SPECIFIC ASSET OR ASSETS OF THE COMPANY BY REASON OF ANY OBLIGATIONS
HEREUNDER NOR ANY RIGHTS TO PAYMENT OF THE SERP BENEFIT EXCEPT AS EXPRESSLY
PROVIDED HEREUNDER. THE RIGHTS OF THE EXECUTIVE AND ANY DESIGNATED BENEFICIARY
ARE UNSECURED AND SHALL NOT HAVE PRIORITY OVER THE RIGHTS OF THE COMPANY’S
GENERAL CREDITORS.


 


7.             INCAPACITY.  IF THE COMPANY SHALL RECEIVE EVIDENCE SATISFACTORY
TO IT THAT EXECUTIVE OR ANY BENEFICIARY ENTITLED TO RECEIVE ANY BENEFIT UNDER
THIS AGREEMENT, AT THE TIME WHEN SUCH BENEFIT BECOMES PAYABLE, IS A MINOR OR IS
PHYSICALLY OR MENTALLY INCOMPETENT TO GIVE A VALID RELEASE THEREFOR, AND THAT
ANOTHER PERSON OR AN INSTITUTION IS THEN MAINTAINING OR HAS CUSTODY OF SUCH
PERSON AND THAT NO GUARDIAN, COMMITTEE OR OTHER REPRESENTATIVE OF THE ESTATE OF
THE EXECUTIVE OR BENEFICIARY SHALL HAVE BEEN DULY APPOINTED, THE COMPANY MAY
MAKE PAYMENT(S) OF BENEFITS OTHERWISE PAYABLE TO THE EXECUTIVE OR BENEFICIARY TO
SUCH OTHER PERSON OR INSTITUTION, INCLUDING A CUSTODIAN UNDER A UNIFORM GIFTS TO
MINORS ACT, OR CORRESPONDING LEGISLATION, AND THE RELEASE OF SUCH OTHER PERSON
OR INSTITUTION SHALL BE A VALID AND COMPLETE DISCHARGE FOR THE PAYMENT OF SUCH
BENEFIT. NOTWITHSTANDING THE FOREGOING, IF THERE IS A REASONABLE QUESTION AS TO
WHO IS THE RIGHTFUL RECIPIENT OF ANY PAYMENTS UNDER THIS AGREEMENT, THE COMPANY
MAY FILE AN ACTION IN A COURT OF COMPETENT JURISDICTION TO RESOLVE SUCH
QUESTION.


 


8.             SPENDTHRIFT PROVISION.  THE SERP BENEFIT SHALL NOT BE SUBJECT TO
ANTICIPATION, ALIENATION, SALE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR
CHARGES AND ANY ATTEMPT SO TO ANTICIPATE, ALIENATE, SELL, TRANSFER, ASSIGN,
PLEDGE, ENCUMBER OR CHARGE THE SAME SHALL BE VOID; NOR SHALL ANY PORTION OF ANY
SUCH RIGHT HEREUNDER BE IN ANY MANNER PAYABLE TO ANY ASSIGNEE, RECEIVER OR
TRUSTEE.


 


9.             PLAN ADMINISTRATION.  THIS AGREEMENT IS INTENDED TO BE A PLAN OF
DEFERRED COMPENSATION FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED
EMPLOYEES DESCRIBED IN SECTIONS 201(2), 301(A)(3) AND 401(A)(1) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), AND SHALL BE
INTERPRETED AND ADMINISTERED ACCORDINGLY.  THE TERMS


 

--------------------------------------------------------------------------------


 


OF THE AGREEMENT SHALL BE ADMINISTERED BY THE BOARD OF DIRECTORS OF GLOBAL GP
LLC, OR ANY SUCCESSOR GROUP OF SUCH BOARD OF DIRECTORS (THE “BOARD”). THE BOARD
SHALL HAVE DISCRETIONARY POWER AND AUTHORITY TO ADMINISTER AND INTERPRET THE
PLAN AND MAKE CLAIMS DETERMINATIONS CONSISTENT WITH THE TERMS OF THE PLAN. 
DETERMINATIONS BY THE BOARD SHALL BE FINAL AND BINDING ON ALL PARTIES WITH
RESPECT TO ALL MATTERS RELATING TO THE PLAN.  THE BOARD MAY DELEGATE ANY OF ITS
RESPONSIBILITIES UNDER THE PLAN PROVIDED THAT SUCH DELEGATION DOES NOT RESULT IN
ANY VIOLATION OF THE PLAN OR ANY APPLICABLE LAW, RULE, REGULATION OR ORDER.


 


10.           CLAIMS.  ANY PERSON (A “CLAIMANT”) CLAIMING A BENEFIT OR
REQUESTING AN INTERPRETATION, RULING OR INFORMATION UNDER THE PLAN SHALL PRESENT
THE REQUEST IN WRITING TO THE PLAN’S COMMITTEE, CONSISTING OF ONE OR MORE
INDIVIDUALS DESIGNATED BY THE BOARD FROM TIME TO TIME (THE “COMMITTEE”).  THE
COMMITTEE MAY, IN ITS DISCRETION AND AT ANY STAGE OF THE CLAIMS PROCESS, HOLD
ONE OR MORE HEARINGS.  THE CLAIMANT MAY, AT THE CLAIMANT’S OWN EXPENSE, HAVE AN
ATTORNEY OR OTHER REPRESENTATIVE ACT ON THE CLAIMANT’S BEHALF, PROVIDED THAT A
WRITTEN AUTHORIZATION IS PRESENTED TO THE COMMITTEE.


 


(A)           TIMING OF INITIAL DECISION.  WITHIN 90 DAYS AFTER THE CLAIMANT
DELIVERS THE CLAIM, THE CLAIMANT WILL RECEIVE EITHER: (I) A DECISION; OR (II) A
NOTICE FOR EXTENSION DESCRIBING SPECIAL CIRCUMSTANCES REQUIRING ADDITIONAL TIME
TO PROCESS THE CLAIM (UP TO 180 DAYS FROM THE DAY THE CLAIMANT DELIVERED THE
CLAIM).  ANY NOTICE FOR EXTENSION WILL DESCRIBE THE SPECIAL CIRCUMSTANCES (SUCH
AS THE NEED TO HOLD A HEARING) REQUIRING MORE TIME AND THE DATE BY WHICH THE
COMMITTEE EXPECTS TO RENDER A DECISION.


 


(B)           CONTENT OF INITIAL DECISION.  IF THE CLAIMANT’S CLAIM IS DENIED IN
WHOLE OR IN PART, THE CLAIMANT WILL RECEIVE A WRITTEN NOTICE SPECIFYING: (I) THE
REASONS FOR THE DENIAL; (II) THE PLAN PROVISIONS ON WHICH THE DENIAL IS BASED;
(III) ANY ADDITIONAL INFORMATION NEEDED FROM THE CLAIMANT IN CONNECTION WITH THE
CLAIM AND THE REASON SUCH INFORMATION IS NEEDED; AND (IV) AN EXPLANATION OF THE
CLAIMS REVIEW PROCEDURE AND THE APPLICABLE TIME LIMITS, INCLUDING A STATEMENT OF
THE CLAIMANT’S RIGHT TO BRING A CIVIL ACTION UNDER SECTION 502(A) OF ERISA
FOLLOWING AN ADVERSE BENEFIT DETERMINATION ON APPEAL.  THE TIME LIMITS FOR
MAKING A DECISION ON THE CLAIMANT’S CLAIM WILL BE FROZEN UNTIL ANY NECESSARY
ADDITIONAL INFORMATION IS RECEIVED BY THE COMMITTEE.


 


(C)           APPEAL.  TO APPEAL A BENEFIT CLAIM DECISION, THE CLAIMANT MUST
DELIVER THE CLAIMANT’S WRITTEN REQUEST FOR REVIEW TO THE COMMITTEE WITHIN 60
DAYS OF THE DATE THE CLAIMANT RECEIVED THE INITIAL CLAIM DENIAL. THE CLAIMANT’S
WRITTEN REQUEST FOR REVIEW MAY (BUT IS NOT REQUIRED TO) INCLUDE ISSUES,
COMMENTS, DOCUMENTS, AND OTHER RECORDS THE CLAIMANT WANTS CONSIDERED IN THE
REVIEW.  ALL THE INFORMATION THE CLAIMANT SUBMITS WILL BE TAKEN INTO ACCOUNT ON
APPEAL, EVEN IF IT WAS NOT REVIEWED AS PART OF THE INITIAL DECISION.  THE
CLAIMANT MAY ASK TO EXAMINE OR RECEIVE FREE COPIES OF ALL PERTINENT PLAN
DOCUMENTS, RECORDS, AND OTHER INFORMATION RELEVANT TO THE CLAIMANT’S CLAIM BY
ASKING THE COMMITTEE.


 


(D)           TIMING OF DECISION UPON APPEAL.  WITHIN 60 DAYS AFTER THE CLAIMANT
DELIVERS THE REQUEST FOR REVIEW, THE CLAIMANT WILL RECEIVE EITHER: (A) A
DECISION; OR (B) A NOTICE FOR EXTENSION DESCRIBING SPECIAL CIRCUMSTANCES
REQUIRING ADDITIONAL TIME TO PROCESS THE CLAIMANT’S CLAIM (UP TO 120 DAYS FROM
THE DAY THE CLAIMANT DELIVERED THE REQUEST FOR REVIEW).  ANY NOTICE FOR
EXTENSION WILL DESCRIBE THE SPECIAL CIRCUMSTANCES (SUCH AS THE NEED TO HOLD A
HEARING) REQUIRING MORE TIME AND THE DATE BY WHICH THE COMMITTEE EXPECTS TO
RENDER A DECISION ON APPEAL.


 

--------------------------------------------------------------------------------


 


(E)           CONTENT OF DECISION UPON APPEAL.  THE DECISION ON THE CLAIMANT’S
APPEAL WILL BE IN WRITING AND WILL SPECIFY:  (A) THE REASONS FOR THE DECISION;
(B) THE PLAN PROVISIONS ON WHICH THE DECISION IS BASED; (C) ANY DOCUMENTS,
RECORDS OR OTHER INFORMATION RELEVANT TO THE CLAIMANT’S CLAIM AND A STATEMENT
THAT SUCH DOCUMENTS, RECORDS AND/OR OTHER RELEVANT INFORMATION IS AVAILABLE FREE
OF CHARGE UPON REQUEST; AND (D) A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING A
CIVIL ACTION UNDER SECTION 502(A) OF ERISA.


 


11.           NOTICES.  FOR PURPOSES OF THIS PLAN, NOTICES AND ALL OTHER
COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED PERSONALLY OR MAILED BY UNITED
STATES REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
OR BY NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE, ADDRESSED TO THE
EXECUTIVE AT THE HOME ADDRESS SET FORTH IN THE COMPANY’S RECORDS, AND TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS (ATTENTION: PRESIDENT) OR TO SUCH
OTHER ADDRESS AS EITHER PARTY MAY HAVE FURNISHED TO THE OTHER IN WRITING IN
ACCORDANCE HEREWITH, EXCEPT THAT NOTICE OF CHANGE OF ADDRESS SHALL BE EFFECTIVE
ONLY UPON RECEIPT.


 


12.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE APPLICABLE TO,
AND SHALL INURE TO THE BENEFIT OF, THE COMPANY AND ITS SUCCESSORS AND ASSIGNS
AND TO THE EXECUTIVE AND HIS HEIRS, EXECUTORS, ADMINISTRATORS AND PERSONAL
REPRESENTATIVES.


 


13.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD
TO ITS CONFLICT OF LAWS PRINCIPLES, TO THE EXTENT NOT PREEMPTED BY U.S. FEDERAL
LAW.


 


14.           CONSENT TO JURISDICTION.  IN THE EVENT OF ANY ALLEGED BREACH OF
THIS AGREEMENT WHICH THE PARTIES ARE UNABLE TO SETTLE BY MUTUAL CONSULTATION,
THE COMPANY AND THE EXECUTIVE HEREBY CONSENT AND SUBMIT TO ARBITRATION. SUCH
ARBITRATION SHALL TAKE PLACE IN BOSTON, MASSACHUSETTS, UNLESS THE PARTIES
OTHERWISE MUTUALLY AGREE IN WRITING, IN ACCORDANCE WITH THE EMPLOYMENT RULES OF
THE AMERICAN ARBITRATION ASSOCIATION AND UNDER THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS. UNLESS OTHERWISE REQUIRED BY LAW, THE PARTIES HEREBY AGREE TO
PROCEED BEFORE ONE IMPARTIAL ARBITRATOR SELECTED BY MUTUAL AGREEMENT OF THE
PARTIES. ANY DEMAND FOR ARBITRATION HEREUNDER SHALL BE FILED WITHIN A REASONABLE
TIME AFTER THE CONTROVERSY OR CLAIM HAS ARISEN, BUT IN NO EVENT LATER THAN THE
DATE WHEN THE INSTITUTION OF LEGAL OR EQUITABLE PROCEEDINGS BASED ON THE CLAIM
WOULD BE BARRED BY THE STATUTE OF LIMITATIONS UNDER APPLICABLE LAW. THIS
ARBITRATION PROVISION MAY BE SPECIFICALLY ENFORCED IN ANY COURT OF COMPETENT
JURISDICTION. JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR(S) MAY BE
ENTERED IN THE FEDERAL AND STATE COURTS IN AND OF THE COMMONWEALTH OF
MASSACHUSETTS.


 


15.           WAIVER OF BREACH.  THE WAIVER BY THE COMPANY OR THE EXECUTIVE OF A
BREACH OF ANY PROVISION OF THIS AGREEMENT MUST BE IN WRITING AND SHALL NOT
OPERATE OR BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH.


 


16.           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.


 


17.           SEVERABILITY.  ANY PROVISION IN THIS AGREEMENT WHICH IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION BY REASON OF APPLICABLE LAW SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING OR

 

--------------------------------------------------------------------------------


 


AFFECTING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


18.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.


 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
this 31st day of December, 2009.

 

 

 

/s/ Charles A. Rudinsky

 

Charles A. Rudinsky

 

 

 

 

 

GLOBAL PARTNERS LP,

 

by GLOBAL GP LLC, its General Partner

 

 

 

 

By:

Edward J. Faneuil

 

 

 

 

Name:

Edward J. Faneuil

 

 

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------

 